DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Klayman on Tuesday June 14, 2022.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Currently Amended)	A container gripping apparatus comprising:
a base element configured to be placed on a surface;
a top housing rotatably secured to the base element and configured to rotate about an axis with respect to the base element; and 
at least one movable jaw member movably secured to the top housing and configured to move radially outward when the top housing is rotated in a first direction relative to the base element, the top housing including raised outer periphery having at least one recess extending at least partially through the raised outer periphery, each recess allowing an increased maximum outward movement of a corresponding movable jaw member compared to a raised outer periphery lacking the recess, wherein:
the top housing comprises, for each movable jaw member, a slot in which the jaw member slides; and 
each movable jaw member comprises: 
a ridge configured to reside within the slot;
a bottom plate wider than the slot and coupled directly or indirectly to the ridge and configured to slide along a bottom surface of the top housing about the slot;
a post member coupled directly or indirectly to the ridge on a bottom of the jaw member and configured to engage with a spiral groove of the container gripping apparatus to slide the jaw member within the slot, the jaw member lacking a top plate that slides along a top surface of the top housing about the slot such that the jaw member can be positioned within the slot from the bottom of the top housing and held within the container gripping apparatus by the post member in the spiral shaped guide and the bottom plate; andPage 5 of 10Appl. No. 17/014,529Amdt. dated June 7, 2022
Response to Office Action dated May 26, 2022a rigid engagement face body attached to the ridge using a screw that passes from the bottom of the ridge through a hole in the ridge into a threaded slot in the rigid engagement face body.

2.	(Cancelled)

3.	(Cancelled)

4.	(Previously Presented)	A container gripping apparatus according to claim 1, further comprising:
a spiral guide element located between the base element and the top housing, the spiral guide element including at least one spiral groove, the post member of each movable jaw member located within a spiral groove and configured to move along the spiral groove when the top housing is rotated.

5.	(Original)	A container gripping apparatus according to claim 1, further comprising:
at least one engagement member located on the base element and configured to engage the surface, thereby holding the apparatus in place during rotation of the top housing.

6.	(Previously Presented)	A container gripping apparatus according to claim 1, further comprising:
at least one leg member extending from the base element and configured to engage an edge of the surface during rotation of the top housing.

7.	(Cancelled)

8.	(Previously Presented)	A container gripping apparatus according to claim 4, wherein the spiral guide element includes an opening extending there through, the top housing having a protrusion extending downward and through the opening, thereby allowing the top housing to rotate about the axis and with respect to the spiral guide element and the base member.
9.	(Original)	A container gripping apparatus according to claim 1, wherein each jaw member includes a resilient member for grasping a container.

10.	(Original)	A container gripping apparatus according to claim 4, wherein the top housing includes, for each movable jaw member, a slot extending through the top housing, each of the protrusions extending through a slot and into the at least one spiral groove.

11.	(Original)	A container gripping apparatus according to claim 4, wherein the at least one spiral groove includes a plurality of spiral grooves, the protrusion from each of a plurality of jaw members located in a dedicated spiral groove.

12.	(Original)	A container gripping apparatus according to claim 1, wherein the first direction moving the at least one jaw member outward is clockwise.

13.	(Currently Amended)	A container gripping apparatus according to claim 1, further comprising:
a brace member removably secured to the base element, the brace member including a horizontal portion configured to rest on the surface and a vertical portion configured to engage the edge of the surface, thereby preventing rotation of the device during use.

14.	(Original)	A container gripping apparatus according to claim 13, wherein the brace member further includes a hinge between the horizontal portion and the vertical portion, the hinge configured to allow the horizontal portion and vertical portion to move relative to one another.

15.	(Cancelled)

16.	(Cancelled)

17.	(Cancelled)

18.	(Previously Presented)	A container gripping apparatus according to claim 1, further comprising:
a resilient engagement face cover disposed over the engagement face body.

19.	(Cancelled)

20.	(Currently Amended)	A container gripping apparatus according to claim 1, wherein the rigid engagement face body is configured to be wider than the slot and to rest above the top surface of the slot so as to act as a stop or bumper in the event of excessive deflection of the jaw member, without the rigid engagement face body sliding along the top surface of the slot during normal operation.

21.	(Cancelled)

22.	(Currently Amended)	A container gripping apparatus according to claim 1, wherein each recess extends fully through the raised outer periphery.

23.	(Currently Amended)	A container gripping apparatus according to claim 1, comprising a plurality of movable jaw members and a corresponding plurality of recesses.


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			

								/Hadi Shakeri/
June 14, 2022						Primary Examiner, Art Unit 3723